Exhibit 10.8

 

STANDARD SERVICES AGREEMENT

 

THIS AGREEMENT is made on January 20, 2018

 

BETWEEN

 

1.Dthera Sciences of (the "Buyer"); and

 

2.Hatch International Limited of (the "Service Provider"),

 

collectively referred to as the "Parties".

 

RECITALS

 

The Buyer wishes to be provided with the Services (defined below) by the Service
Provider and the Service Provider agrees to provide the Services to the Buyer on
the terms and conditions of this Agreement.

 

1.Key Terms

 

1.1  Goods and Services

 

The Service Provider shall provide the following goods and services (“Goods and
Services") to the Buyer in accordance with the terms and conditions of this
Agreement:

 

5000 Tablets – XXXXXXXX, XXXXXXXX, XXXXXXXX + XXXXXXXX, XXXXXXXX, XXXXXXXX
Battery, XXXXXXXX support XXXXXXXX WIFI, XXXXXXXX Charging Dock, cardboard
packaging

XXXXXXXX EVA Cases

XXXXXXXX Custom designed charging docks and transformers

All Certifications

 

1.2  Delivery of the Goods and Services

 

a.Start date: The Service Provider shall commence the provision of the Goods and
Services on January 20, 2018.

 

b.Completion date: The Service Provider shall complete/cease to provide the
Goods and Services by/on the date the shipment date of all outstanding product.
("Completion Date").

 

1.3  Price

 

c.As consideration for the provision of the Goods and Services by the Service
Provider, the price for the provision of the Goods and Services is $602,000.

 

1.4  Payment

 

d.The Buyer agrees to pay the Price to the Service Provider on the following
milestones:       a.

  

Event  Amount  Deposit   $XXXXXX  Contract Start   $ XXXXXX  Silicon Tooling and
Prototype Materials   $ XXXXXX  Factory Inspection   $ XXXXXX  Prototype
Produced and Shipped   $ XXXXXX  Prototype Accepted   $ XXXXXX  Tooling   $
XXXXXX  Before Mass Production   $ XXXXXX  Pre Shipping   $ XXXXXX  Total 
$602,000 

 

 

 



XXX - REDACTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT – FILED SEPARATELY
WITH THE SEC.

 1 

 



 

e.Design Changes that effect final price will be communicated in separate
invoices by Hatch International Limited with line item for each design change
and must be accepted in writing by Dthera Sciences.

 

f.The method of payment of the Price by the Buyer to the Service Provider shall
be by:

 

i.wire transfer to the following account:

 

Company Name: Shenzhen CE and IT Limited 

Swift Code: XXXXXX

Account Number: XXXXXX

Bank Name: XXXXXX

Address: XXXXXX

 

g.Any charges payable under this Agreement are exclusive of any applicable
taxes, tariff surcharges or other like amounts assessed by any governmental
entity arising as a result of the provision of the Goods and Services by the
Service Provider to the Buyer under this Agreement and such shall be payable by
the Buyer to the Service Provider in addition to all other charges payable
hereunder.

 

2.General terms

 

2.1  Intellectual Property Rights

 

The Service Provider agrees to grant to the Buyer a non-exclusive, irrevocable,
royalty free license to use, copy and modify any elements of the Material not
specifically created for the Buyer as part of the Goods and Services. In respect
of the Material specifically created for the Buyer as part of the Goods and
Services, the Service Provider assigns the full title guarantee to the Buyer and
any all of the copyright, other intellectual property rights and any other data
or material used or subsisting in the Material whether finished or unfinished.
If any third party intellectual property rights are used in the Material the
Service Provider shall ensure that it has secured all necessary consents and
approvals to use such third party intellectual property rights for the Service
Provider and the Buyer. For the purposes of this Clause 2.1, "Material" shall
mean the materials, in whatever form, used by the Service Provider to provide
the Goods and Services and the products, systems, programs or processes, in
whatever form, produced by the Service Provider pursuant to this Agreement.

 

2.2  Warranty

 

a.The Service Provider represents and warrants that:

 

i.it will perform the Services with reasonable care and skill; and

 

ii.the Services and the Materials provided by the Service Provider to the Buyer
under this Agreement will not infringe or violate any intellectual property
rights or other right of any third party.

 

2.3  Term and Termination

 

b.This Agreement shall be effective on the date hereof and shall continue,
unless terminated sooner in accordance with Clause 2.3(b), until the Completion
Date.

 

c.Either Party may terminate this Agreement upon notice in writing if:

 

i.the other is in breach of any material obligation contained in this Agreement,
which is not remedied (if the same is capable of being remedied) within 30 days
of written notice from the other Party so to do; or

 

ii.a voluntary arrangement is approved, a bankruptcy or an administration order
is made or a receiver or administrative receiver is appointed over any of the
other Party's assets or an undertaking or a resolution or petition to wind up
the other Party is passed or presented (other than for the purposes of
amalgamation or reconstruction) or any analogous procedure in the country of
incorporation of either party or if any circumstances arise which entitle the
Court or a creditor to appoint a receiver, administrative receiver or
administrator or to present a winding-up petition or make a winding-up order in
respect of the other Party.

 

d.Any termination of this Agreement (howsoever occasioned) shall not affect any
accrued rights or liabilities of either Party nor shall it affect the coming
into force or the continuance in force of any provision hereof which is
expressly or by implication intended to come into or continue in force on or
after such termination.

 

 

 

XXX - REDACTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT – FILED SEPARATELY
WITH THE SEC.

 2 

 

 

2.4  Relationship of the Parties

 

The Parties acknowledge and agree that the Services performed by the Service
Provider, its employees, agents or sub-contractors shall be as an independent
contractor and that nothing in this Agreement shall be deemed to constitute a
partnership, joint venture, agency relationship or otherwise between the
parties.

 

2.5  Confidentiality

 

Neither Party will use, copy, adapt, alter or part with possession of any
information of the other which is disclosed or otherwise comes into its
possession under or in relation to this Agreement and which is of a confidential
nature. This obligation will not apply to information which the recipient can
prove was in its possession at the date it was received or obtained or which the
recipient obtains from some other person with good legal title to it or which is
in or comes into the public domain otherwise than through the default or
negligence of the recipient or which is independently developed by or for the
recipient.

 

2.6  Notices

 

Any notice which may be given by a Party under this Agreement shall be deemed to
have been duly delivered if delivered by hand, first class post, facsimile
transmission or electronic mail to the address of the other Party as specified
in this Agreement or any other address notified in writing to the other Party.
Subject to any applicable local law provisions to the contrary, any such
communication shall be deemed to have been made to the other Party, if delivered
by:

 

e.first class post, 2 days from the date of posting;

 

f.hand or by facsimile transmission, on the date of such delivery or
transmission; and

 

g.electronic mail, when the Party sending such communication receives
confirmation of such delivery by electronic mail.

 

2.7  Miscellaneous

 

h.The failure of either party to enforce its rights under this Agreement at any
time for any period shall not be construed as a waiver of such rights.

 

i.If any part, term or provision of this Agreement is held to be illegal or
unenforceable neither the validity or enforceability of the remainder of this
Agreement shall be affected.

 

j.Neither Party shall assign or transfer all or any part of its rights under
this Agreement without the consent of the other Party.

 

k.This Agreement may not be amended for any other reason without the prior
written agreement of both Parties.

 

l.This Agreement constitutes the entire understanding between the Parties
relating to the subject matter hereof unless any representation or warranty made
about this Agreement was made fraudulently and, save as may be expressly
referred to or referenced herein, supersedes all prior representations,
writings, negotiations or understandings with respect hereto.

 

m.Neither Party shall be liable for failure to perform or delay in performing
any obligation under this Agreement if the failure or delay is caused by any
circumstances beyond its reasonable control, including but not limited to acts
of god, war, civil commotion or industrial dispute. If such delay or failure
continues for at least 7 days, the Party not affected by such delay or failure
shall be entitled to terminate this Agreement by notice in writing to the other.

 

n.This Clause 2.7(n) and Clauses 2.2, 2.4, 2.5, 2.6 and 2.7 of this Agreement
shall survive any termination or expiration.

 

o.This Agreement shall be governed by the laws of the jurisdiction in which the
Buyer is located (or if the Buyer is based in more than one country, the country
in which its headquarters are located) (the "Territory") and the parties agree
to submit disputes arising out of or in connection with this Agreement to the
non-exclusive of the courts in the Territory.

 

AS WITNESS the hands of the Parties hereto or their duly authorized
representatives the day and year first above written.

 

SIGNED by /s/

 

for and on behalf of Dthera Sciences

 

SIGNED by /s/

 

for and on behalf of Hatch International Limited

 

 

 

 

 

 

XXX - REDACTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT – FILED SEPARATELY
WITH THE SEC.

 3 



